Citation Nr: 1420491	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability, variously diagnosed as dysthymic disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

The increased initial rating matter on appeal come before the Board of Veterans' Appeals (Board) from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This decision, in pertinent part, granted service connection for dysthymic disorder and assigned a 10 percent initial rating, effective from September 3, 2009.  An April 2012 rating decision increased the disability evaluation assigned to the Veteran's service-connected psychiatric disability (then characterized as dysthymic disorder and PTSD) to 30 percent, effective from September 3, 2009.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran's accredited representative, as part of an April 2014 Informal Hearing Presentation, asserted that the Veteran's psychiatric difficulties had rendered him unemployable.  In so doing, the representative cited Rice.  Further development is needed to properly adjudicate the TDIU claim.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran is claiming that his service-connected psychiatric-based disability warrants an initial rating in excess of the currently-assigned 30 percent disability rating.  The Board determines that a remand is necessary so that the Veteran can be scheduled for another VA psychiatric examination.

The Veteran claimed, in his May 2012 substantive appeal (see VA Form 9), that his psychiatric problems had negatively affected his short and long term memory.  At his most recent VA psychiatric examination, conducted in January 2010, the examiner commented that the Veteran had fairly significant memory problems.  The Veteran also commented that, in his relationship with his wife, his wife was "sometimes hostile."  In comparison, in the course of the January 2010 VA examination, the Veteran indicated that he had a good marriage, and a good relationship with his wife.  The Board interprets these comments made by the Veteran to imply that his service-connected psychiatric disorder had become worse since he was last afforded a pertinent VA examination in 2010.  

As noted, the Veteran was last afforded a VA examination to evaluate the severity of his service-connected dysthymic disorder and PTSD in January 2010.  This is more than four years ago.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the most appropriate course is to order a current VA examination to determine the manifestations and severity of the Veteran's service-connected psychiatric disabilities.  This is also necessary, in the opinion of the Board, since at the January 2010 VA examination a GAF score of 60 was provided.  This is compared to the GAF score of 40 supplied by a VA clinical social worker in October 2010.  According to the DSM-IV, a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).  Here, these different GAF scores suggest a worsening of the Veteran's symptoms.  

Review of "Virtual VA" shows VA outpatient treatment records, dated most recently in April 2012.  As this case is being remanded anyway, all available VA medical records dated since April 2012 need to be obtained and incorporated in the claims file (either paper or "Virtual VA").  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As noted above, the record raises the issue of entitlement to TDIU.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The TDIU claim is considered to have been raised by the record, is a component of the instant claim, and the Board has jurisdiction over this issue.  Rice, 22 Vet. App. at 447.  

As concerning entitlement to TDIU, the Board notes that, to be granted, a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2013).  Unfortunately, while the record includes medical findings concerning the employability of the Veteran, the record is devoid of a full medical opinion as to whether the Veteran is unable to secure and maintain gainful employment in light of his current service-connected psychiatric-based disabilities.  The Board believes that additional information is required to determine the degree of industrial impairment resulting from the Veteran's service-connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that a veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the veteran can perform work based on his current level of disability, a technique that the Court has previously determined to be "inadequate" within Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991) (citations omitted).  Specifically, the record should contain an examination report that includes an opinion about this issue.  See Friscia.  A VA examining physician should generally address the extent of functional and industrial impairment due to the veteran's service-connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).  If such evidence is absent from the record, the RO should take corrective action.  Id.  However, as indicated, because the record does not include an adequate opinion as to whether the service-connected psychiatric disabilities render the Veteran unemployable, the issue must be remanded.  Friscia.

The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran and his representative with appropriate notice regarding the TDIU claim.

2.  The RO/AMC should seek to obtain all VA treatment records dated from April 2012 to the present.  Any and all records obtained should be associated with the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).

3.  The RO/AMC should then schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected dysthymic disorder and PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the above-cited medical examination reports and letters, and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected psychiatric disorder under the applicable rating criteria.  The examiner should assign a GAF score for the Veteran's dysthymic disorder and PTSD consistent with the DSM-IV and explain the significance of the score.  

In addition, based on the examination and review of the record, the examiner must provide an opinion as to whether the Veteran's service-connected dysthymic disorder and PTSD, without regard to any non-service-connected disabilities or his age, render him unable to secure and follow a substantially gainful occupation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination if scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.


5.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the foregoing, the RO/AMC should adjudicate the initial increased rating issue on appeal, as well as adjudicating in the first instance the Veteran's claim for entitlement to a TDIU.  In adjudicating these matters, the RO/AMC must review all evidence associated with the record.  The RO/AMC must consider whether different ratings may be warranted for different time periods in light of the decisions in Fenderson and Hart.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



